18 So. 3d 1263 (2009)
Anthony FOWLER, Appellant,
v.
The STATE of Florida, Appellee.
Nos. 3D08-1097, 3D07-3099.
District Court of Appeal of Florida, Third District.
October 14, 2009.
Carlos J. Martinez, Public Defender and Leslie Scalley, Assistant Public Defender, for appellant.
Bill McCollum, Attorney General and Forrest L. Andrews, Jr., Assistant Attorney General, for appellee.
Before RAMIREZ, C.J., and GERSTEN and LAGOA, JJ.
PER CURIAM.
Affirmed. See Strickland v. Washington, 466 U.S. 668, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984).